DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 8, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomonari et al. [US 2012/0133469 A1.]
Regarding claim 1, Tomonari et al. discloses a bonding structure of a sheet core [103] and a pair of flange parts [122L, 122U] wherein the pair of flange parts are formed on both ends of a shaft part [121] to constitute a drum core [102] together with the shaft part around which sheathed conductive wires [104, 105] are wound as a coil; and the sheet core is bonded, in a manner connecting the pair of flange parts across the shaft part, to top faces of the flange parts facing away from bottom faces of the flange parts to be mounted on a circuit board [figure 3], wherein each of the flange parts has a bonding surface with the sheet core where each flange part is bonded to the sheet core, wherein the bonding surface of sheet core has: (1) multiple contact areas [134] along the bonding surface as viewed in a direction where the flange part makes direct contact with the sheet core, and (ii) adhesive areas, which are not part of the multiple contact areas, along the bonding surface as viewed in the direction where an adhesive is disposed between the flange part and the sheet core, wherein the multiple contact areas and the adhesive areas are, respectively, arranged alternately along the bonding surface as viewed in the direction [figures 1-3.]
Tomonari et al. inherently discloses adhesive areas arranged along the bonding surface as view in the direction where an adhesive is disposed between the flange part and the sheet core.
Tomonari et al. discloses the instant claimed invention except for the multiple contact areas formed on the pair of flanges.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form multiple contact areas [134] on the flange parts of the drum core instead of form on the sheet core, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Regarding claims 2-3, Tomonari et al. discloses different waviness and dimensions.
The specific waviness surface of the bonding surface of the sheet core would have been an obvious design consideration for the purpose of improve surface bonding.
Regarding claim 8, Tomonari et al. further discloses the bonding surface is away from the sheathed conductive wires.
Regarding claim 13, the specific filling of magnetic material would have been an obvious design consideration based on the intended magnetic flux/field desired.
Regarding claim 15, the method steps would necessitate by the apparatus of claim 1 [see above.]
Regarding claims 6 and 14, the specific length of the sheet core relative to the flanges of the drum core would have been a matter of design choice based on the intended application and/or environments.
Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomonari et al. in view of Hirai et al. [US 2008/0224813 A1.]
Tomonari et al. discloses the instant claimed invention except for a groove.
Hira et al. discloses a drum core [figure 1] having a pair of flanges [12], wherein a groove [12a] formed in the flanges and a top core [16] having matching projections to engage with the groove [figure 1.]
It would have been obvious at the time the invention was made to use the groove design of Hirai et al. in Tomonari et al. for the purpose improving magnetic connections between the top core and the drum core.
Claim(s) 2-3, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomonari et al. in view of Dadafshar et al. [US 7,567,163 B2.]
Regarding claims 10 and 12, Tomonari et al. discloses the instant claimed invention except for a specific surface roughness.
Dadafshar et al. discloses an inductive device having a magnetic core [106] with flanges [170] and a top plate [108], wherein a roughness surface [127] formed on the flanges.
It would have been an obvious to one having ordinary skill in the art at the time the invention was made to include a roughness surface on the flange of Tomonari et al., as suggested by Dadafshar et al., for the purpose of improve bonding.
Regarding claims 2-3, Tomonari et al. discloses different waviness and dimensions.
Dadafshar et al. further discloses the surface of the flange having different waviness [figure 1e.]
It would have been an obvious at the time the invention was made to include different waviness in Tomonari et al., as suggested by Dadafshar et al., for the purpose of providing different bonding surfaces.
The specific waviness surface of the bonding surface of the sheet core would have been an obvious design consideration for the purpose of improve surface bonding.
Allowable Subject Matter
Claims 4-5 and 7 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837